United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1803
                                ___________

Dwight R. Houston,                    *
                                      *
              Appellant,              *
                                      *
       v.                             *
                                      *
Larry Norris, Director, ADC; Greg     *
Harmon, Warden, East Arkansas         *   Appeal from the United States
Regional Unit; Arkansas Department of *   District Court for the
Correction, unknown officers, East    *   Eastern District of Arkansas
Arkansas Regional Unit, ADC; Max      *
Mobley, Deputy Director, ADC;         *   [UNPUBLISHED]
Correctional Medical Services,        *
Administrator, ADC; John Doe, 1 & 2 *
(1 is Correctional Medical Services   *
Staff) (2 is Classification Board     *
Members), East Arkansas Regional      *
Unit, ADC; Ms. Meano, Classification, *
East Arkansas Regional Unit, ADC;     *
Holloway, Infirmary Administrator,    *
East Arkansas Regional Unit, ADC;     *
Boyd, Director of Nursing, East       *
Arkansas Regional Unit, ADC; Eifling, *
Grievance Officer, East Arkansas      *
Regional Unit, ADC; C.M. Layton,      *
Sgt., East Arkansas Regional Unit,    *
ADC; R. Lederman, Sgt., East          *
Arkansas Regional Unit, ADC; T.       *
Lewis, Sgt., East Arkansas Regional   *
Unit, ADC; Ms. Mathis, Disciplinary   *
Hearing Officer, East Arkansas        *
Regional Unit, ADC; Sgt. Mills, East  *
Arkansas Regional Unit, ADC; Ms.      *
Morris, Nurse, East Arkansas Regional   *
Unit, ADC; Dr. Plant, East Arkansas     *
Regional Unit, ADC; Lt. Thomas, East    *
Arkansas Regional Unit, ADC; Watson,    *
Assistant Warden, East Arkansas         *
Regional Unit, ADC; Sgt. Webber, East   *
Arkansas Regional Unit, ADC; Dr.        *
Yang, East Arkansas Regional Unit,      *
ADC; D. Yarbrough, Regional             *
Administrator, CMS, East Arkansas       *
Regional Unit, ADC; Ms. Yates, Nurse    *
Practitioner, East Arkansas Regional    *
Unit, ADC; Delight Plott, Nurse         *
Practitioner, East Arkansas Regional    *
Unit, ADC,                              *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: April 4, 2007
                                Filed: April 5, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Former Arkansas inmate Dwight R. Houston appeals the district court’s1 orders
(1) dismissing certain defendants under 28 U.S.C. § 1915A, and denying a preliminary
injunction and a temporary restraining order (TRO); and (2) granting the remaining



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                        -2-
defendants’ motion to reconsider their motion to dismiss for failure to exhaust
administrative remedies, and dismissing the action. We affirm.

       We lack jurisdiction to review the denial of a TRO, see Hamm v. Groose, 15
F.3d 110, 112-13 (8th Cir. 1994), and because Houston is no longer an inmate, the
preliminary-injunction issue is moot, cf. Martin v. Sargent, 780 F.2d 1334, 1337 (8th
Cir. 1985) (claim for injunctive relief to improve prison conditions was moot when
prisoner was transferred and no longer subject to those conditions). As to the
dismissals under section 1915A and for failure to exhaust administrative remedies, we
find no basis for reversal. See Nerness v. Johnson, 401 F.3d 874, 876 (8th Cir. 2005)
(per curiam) (administrative exhaustion); Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam) (§ 1915A). The documents that Houston offered below
showed that he had not exhausted his claims when he filed his initial complaint. See
Jones v. Bock, 127 S. Ct. 910, 918-19, 923 (2007) (unexhausted claims cannot be
brought in court or considered). Even if Houston was prevented from fully exhausting
the grievance he filed in May 2005 about his revised medical classification and job
assignment, see Sergent v. Norris, 330 F.3d 1084, 1085-86 (8th Cir. 2003) (per
curiam) (remedy that prison official prevents inmate from using is not available), we
find that those defendants allegedly involved in the classification and job assignment
were properly dismissed for lack of service of process, or for failure to state a claim.
We also find no abuse of discretion in the denial of appointed counsel. See Phillips
v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-